PER CURIAM.
In Goldberger v. Hofco, Inc., 422 So.2d 898 (Fla. 4th DCA 1982), we in part re*463versed a final judgment and remanded the cause with instructions to enter an amended final judgment in accordance with our opinion.
Unfortunately, the trial judge did not completely do as we ordered and we must again reverse in part and remand for him to do so now. Our earlier opinion, referred to above, specifically directed the award of interest “after the date of the arbitration award.” Notwithstanding, no such interest was awarded and we remand with directions to again amend the final judgment to provide for interest from the date of the arbitration award. See Stuart v. Hertz Corp., 381 So.2d 1161 (Fla. 4th DCA 1980).
REVERSED IN PART.
ANSTEAD, C.J., and LETTS and HERSEY, JJ., concur.